                        Case 1:19-cr-00651-LTS Document 695 Filed 06/02/21 Page 1 of 1

           L AW O FFICES OF J ILL R. S HELLOW
           ______________________________________________________________________________

           Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
           All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004

           All Correspondence During COVID Pandemic:
           Post Office Box 612 / Hastings on Hudson, NY 10706


                                                                   June 2, 2021


                                                                                      MEMO ENDORSED
           BY ECF AND EMAIL
           The Honorable Laura T. Swain
           United States District Court
           Southern District of New York
           500 Pearl Street
           New York, NY 10007
           SwainNYSDCorresp@nysd.uscourts.gov

                     RE:       United States v. Alin H anes Calugaru , 19-cr-651 (LTS)

           Dear Judge Swain:

                  I am writing to request respectfully that the pretrial conference presently scheduled in
           this matter for June 15, 2021 at 10:30 a.m. be adjourned for approximately 60 days. I have
           conferred with AUSA Samuel P. Rothschild, and the Government consents to this request.
           We consent to the exclusion of time from the Speedy Trial calculations until the adjourn
           date.

                     Thank you for your consideration.
The request for an adjournment is granted. The next pretrial
conference is hereby scheduled for August 10, 2021, at 12:00 p.m.
The parties shall notify Chambers by email on or before July 27, 2021,    Respectfully submitted,
as to whether they request to proceed remotely or in person. The
Court finds pursuant to 18 USC section 3161(h) (7)(A) that the ends
of justice served by an exclusion of the time from today's date through
August 10, 2021, outweigh the best interests of the public and the
defendant in a speedy trial for the reasons stated above. Docket entry
695 is resolved.
SO ORDERED.
6/3/2021
/s/ Laura Taylor Swain, Chief USDJ                                        Jill R. Shellow

          cc:       AUSA Samuel P. Rothschild (by email)
                      Alin Hanes Calugaru (by legal mail)

           Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
